DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "consistent" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term “consistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Claims 1-10 are rejected based on their dependency.  In order to expedite examination, the term has been interpreted as “similar”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0168691 to Takeda et al. in view of U.S. Patent Pub. No. 2005/0211981 to Mizumura.
In Figs. 1-4 and 9, e.g., Takeda et al. disclose a mask sheet substantially as claimed and comprising a plurality of mask units (“screens” of 20), wherein each of the plurality of mask units comprises an evaporation effective areas and a welding area distributed around the effective area according to a present rule (re: “preset rule”, Examiner notes that mere provision of the welding as part of the apparatus meets this limitation).

Mizumura disclose a plurality of mask units wherein each of the mask units comprises an evaporation effective area and a plurality of welding areas that are distributed around the evaporation areas according to a present rule and wherein the distribution of welding areas around the evaporation effective areas of mask units that are located at an edge of the mask sheet is consistent (i.e. similar) with a distribution of welding areas around the evaporation effective area of mask units that are located in an inner region of the mask sheet in order to bond the mask unit to a frame (see, e.g., Fig. 1 and para. 42).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a plurality of mask units wherein each of the mask units comprises an evaporation effective area and a plurality of welding areas that are distributed around the evaporation areas according to a present rule and wherein the distribution of welding areas around the evaporation effective areas of mask units that are located at an edge of the mask sheet is consistent (i.e. similar) with a distribution of welding areas around the evaporation effective area of mask units that are located in an inner region of the mask sheet in Takeda et al. in order to bond the mask units to a frame as taught by Mizumura.
With respect to claims 2-3 and 6, in Figs. 1-4 and 9 of Takeda et al. the plurality of evaporation effective areas are arranged in an array and the plurality of mask units are arranged in an array corresponding to the plurality of evaporation effective areas and the plurality of mask units have consistent (i.e. similar) shapes and areas.  Additionally, the mask units have the shape of rectangle.
With respect to claim 4, in modified Takeda et al., the array of mask units comprises a plurality of columns and a plurality of rows, wherein a distribution of welding areas around effective areas of 
With respect to claim 5, in Takeda et al., the evaporation effective areas have a shape selected from one or more of circle, ellipse and rectangle.  See relied upon figures.
With respect to claim 7, Mizumura disclose the plurality of welding areas comprise welding areas disposed at four corners of each of the plurality of mask units.
With respect to claim 11, mere provision of the mask based on the combined teachings of Takeda et al. and Mizumura as detailed above is commensurate to a basic manufacturing method as claimed.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or fairly suggest the virtual mask unit area as claimed.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   




Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716